United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 14, 2007            Decided April 24, 2009

                       No. 06-5209

                  SHAFIQ RASUL, ET AL.,
              APPELLANTS/CROSS-APPELLEES

                             v.

       RICHARD MYERS, AIR FORCE GENERAL, ET AL.,
             APPELLEES/CROSS-APPELLANTS


                     Consolidated with
                         06-5222


     On Remand from the United States Supreme Court



       Eric L. Lewis, A. Katherine Toomey, Michael Ratner,
and Shayana Kadidal were on the supplemental briefs for
appellants/cross-appellees.

        Michael F. Hertz, Acting Assistant Attorney General,
and Robert M. Loeb and Matthew M. Collette, Attorneys, were
on the supplemental briefs for appellees/cross-appellants.

     Before: HENDERSON and BROWN , Circuit Judges, and
RANDOLPH , Senior Circuit Judge.
                                2

       Opinion for the Court filed PER CURIAM .

       Concurring opinion filed by Circuit Judge BROWN .

       PER CURIAM : The Supreme Court vacated our decision
in Rasul v. Myers, 512 F.3d 644 (D.C. Cir. 2008) (Rasul I), and
remanded the case for further consideration in light of
Boumediene v. Bush, 128 S. Ct. 2229 (2008). Rasul v. Myers,
129 S. Ct. 763 (2008). We do not believe Boumediene changes
the outcome in Rasul I. We therefore reinstate our judgment,
but on a more limited basis.

        We have before us four British nationals who brought an
action alleging that they were illegally detained and mistreated
at the United States Naval Base at Guantanamo Bay, Cuba, from
2002 until their release in 2004. They named as defendants
former Secretary of Defense Donald Rumsfeld and ten senior
U.S. military officials. The complaint was in seven counts.
Counts 1, 2, and 3 invoked federal jurisdiction under the Alien
Tort Statute, 28 U.S.C. § 1350, and alleged violations of
international law. Count 4 alleged violations of unspecified
provisions of the Geneva Convention. Counts 5 and 6 asserted
Bivens claims for violations of the Fifth and Eighth
Amendments to the Constitution. See Bivens v. Six Unknown
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
Count 7 alleged a violation of the Religious Freedom
Restoration Act (RFRA), 42 U.S.C. §§ 2000bb et seq.

         We affirmed the district court’s dismissal of Counts 1 to
4 and Counts 5 and 6 and reversed its denial of the motion to
dismiss Count 7. Rasul I, 512 F.3d at 672. We agreed that the
district court had no jurisdiction over Counts 1 to 4.1 As to


       1
        We explained that the Westfall Act makes the Federal Tort
Claims Act (FTCA), 28 U.S.C. §§ 2679 et seq., the exclusive remedy
                                  3

Counts 5 and 6, we ruled against plaintiffs on the merits and
held, in the alternative, that even if plaintiffs had rights under
the Due Process Clause and the Cruel and Unusual Punishment
Clause and even if those rights had been violated, qualified
immunity shields the defendants because the asserted rights
were not clearly established at the time of plaintiffs’ detention.
Id. at 665–67. As to Count 7, we held that plaintiffs were not
among the protected “person[s]” for whom RFRA, 42 U.S.C.
§ 2000bb-1(a)–(b), creates a private right of action to remedy
unjustifiable government burdens on the exercise of religion. Id.
at 672.

        Plaintiffs do not attempt to show how Boumediene bears
on Counts 1 to 4, and we can see nothing in the Supreme Court’s
decision that could possibly affect our disposition of those
Counts. We shall therefore reinstate our judgment on Counts 1
to 4. With respect to the remaining three Counts, plaintiffs
argue that Boumediene vitiates our analysis. The gist of their
argument is that Boumediene prescribes a multi-factor,
“functional” test to determine whether aliens in their
predicament can invoke constitutional rights, and that the rights
they assert pass the test. By extension, they argue that if RFRA
mirrors a previous version of the constitutional right of free
exercise, then the same functional approach governs RFRA’s
extraterritorial reach.




for any damages action for torts committed by a federal official “while
acting within the scope of his office or employment.” 28 U.S.C. §
2679(b)(1). The Alien Tort Statute and Geneva Convention claims in
Counts 1 to 4 were premised on alleged tortious conduct within the
scope of defendants’ employment. Rasul I, 512 F.3d at 660, 663.
Since plaintiffs failed to exhaust their administrative remedies as
required by the FTCA, see McNeil v. United States, 508 U.S. 106, 113
(1993), the district court lacked jurisdiction over Counts 1 to 4.
                                4

        The main question in Boumediene was whether a
provision in the Military Commissions Act, Pub. L. No.
109–366, 120 Stat. 2600 (2006) (codified in part at 28 U.S.C.
§ 2241 & note), depriving federal courts of habeas corpus
jurisdiction over petitions filed by Guantanamo detainees,
violated the clause of the Constitution governing suspension of
the writ, ART . 1, § 9, cl. 2. 128 S. Ct. at 2237. Holding that the
Suspension Clause extended to Guantanamo, the Court struck
down the jurisdiction-stripping provision of the Military
Commissions Act as an unconstitutional suspension of the writ.
Id. The Court acknowledged that it had never before determined
that the Constitution protected aliens detained abroad, id. at
2262, and explicitly confined its constitutional holding “only”
to the extraterritorial reach of the Suspension Clause, id. at
2275. The Court stressed that its decision “does not address the
content of the law that governs petitioners’ detention.” Id. at
2277 (emphasis added). With those words, the Court in
Boumediene disclaimed any intention to disturb existing law
governing the extraterritorial reach of any constitutional
provisions, other than the Suspension Clause. See, e.g., Johnson
v. Eisentrager, 339 U.S. 763 (1950) (holding that aliens detained
on a U.S. military base outside sovereign U.S. territory have no
due process rights); United States v. Verdugo-Urquidez, 494
U.S. 259 (1990) (holding that the Fourth Amendment does not
protect nonresident aliens against unreasonable searches or
seizures conducted outside sovereign U.S. territory); Pauling v.
McElroy, 278 F.2d 252, 254 n.3 (D.C. Cir. 1960); People’s
Mojahedin Org. of Iran v. U.S. Dep’t of State, 182 F.3d 17, 22
(D.C. Cir. 1999); see also Kiyemba v. Obama, 555 F.3d 1022,
1026 (D.C. Cir. 2009) (holding that alien detainees at
Guantanamo cannot invoke the Due Process Clause).

       Plaintiffs nevertheless maintain that Boumediene has
eroded the precedential force of Eisentrager and its progeny.
Whether that is so is not for us to determine; the Court has
                                  5

reminded the lower federal courts that it alone retains the
authority to overrule its precedents. See Rodriguez de Quijas v.
Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989). A panel
of this court is under another constraint: we must adhere to the
law of our circuit unless that law conflicts with a decision of the
Supreme Court. See LaShawn A. v. Barry, 87 F.3d 1389, 1395
(D.C. Cir. 1996) (en banc).

         There is another reason why we should not decide
whether Boumediene portends application of the Due Process
Clause and the Cruel and Unusual Punishment Clause to
Guantanamo detainees – and it is on this ground we will rest our
decision on remand. The doctrine of qualified immunity shields
government officials from civil liability to the extent their
alleged misconduct “does not violate clearly established
statutory or constitutional rights of which a reasonable person
would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). Our initial opinion followed the requirement of Saucier
v. Katz, 533 U.S. 194 (2001), that courts must first determine
whether the alleged facts make out a violation of a constitutional
right; if the plaintiff satisfies this first step, then the court must
determine whether the asserted right was “clearly established”
at the time of the violation. Id. at 201. After our initial decision,
the Supreme Court handed down Pearson v. Callahan, 129 S.
Ct. 808 (2009). Pearson ruled that the Saucier sequence is
optional and that lower federal courts have the discretion to
decide only the more narrow “clearly established” issue “in light
of the circumstances in the particular case at hand.” Id. at 818.

        Considerations of judicial restraint favor exercising the
Pearson option with regard to plaintiffs’ Bivens claims in
Counts 5 and 6. The immunity question is one that we can
“rather quickly and easily decide,” Pearson, 129 S.Ct. at 820 —
and already have. See Rasul I, 512 F.3d 665–67. We thus
follow the “older, wiser judicial counsel ‘not to pass on
                                  6

questions of constitutionality . . . unless such adjudication is
unavoidable.’” Pearson, 129 S.Ct. at 821 (quoting Scott v.
Harris, 550 U.S. 372, 388 (2007) (Breyer, J., concurring)
(quoting Spector Motor Service, Inc. v. McLaughlin, 323 U.S.
101, 105 (1944))). In view of Saucier, constitutional
adjudication was “unavoidable” when we rendered our initial
decision, but given Pearson that is no longer true.

        Our vacated opinion explained why qualified immunity
insulates the defendants from plaintiffs’ Bivens claims. Rasul I,
512 F.3d at 665–67. Boumediene does not affect what we wrote.
No reasonable government official would have been on notice
that plaintiffs had any Fifth Amendment or Eighth Amendment
rights. Id. at 666. At the time of their detention,2 neither the
Supreme Court nor this court had ever held that aliens captured
on foreign soil and detained beyond sovereign U.S. territory had
any constitutional rights — under the Fifth Amendment, the
Eighth Amendment, or otherwise. The Court in Boumediene
recognized just that: “It is true that before today the Court has
never held that noncitizens detained by our Government in
territory over which another country maintains de jure
sovereignty have any rights under our Constitution.” 128 S. Ct.
at 2262.3

        2
         All four plaintiffs were released more than four years before
the Supreme Court decided Boumediene, and months before the Court
held even that statutory habeas corpus jurisdiction extended to
Guantanamo. See Rasul v. Bush, 542 U.S. 466, 483–84 (2004). We
do not require government employees to anticipate future
developments in constitutional law. See Anderson v. Creighton, 483
U.S. 635, 639 (1987); Butera v. District of Columbia, 235 F.3d 637,
652 (D.C. Cir. 2001).

        3
          We wrote in Rasul I that no one had reason to suppose that
Guantanamo was within the territorial sovereignty of the United
States. 512 F.3d at 666–67. The agreement giving the United States
                                    7

        Eisentrager and Verdugo-Urquidez were thought to be
the controlling Supreme Court cases on the Constitution’s
application to aliens abroad. Eisentrager rejected a habeas
petition brought by German nationals imprisoned at a United
States military base in Germany. 339 U.S. at 778. The Court
held that these alien prisoners, who “at no relevant time were
within any territory over which the United States is sovereign,”
were not entitled to invoke the protection of the writ or the Fifth
Amendment. Id. The Court referred nine times to the decisive
fact that the alien prisoners were, at all relevant times, outside
sovereign U.S. territory. See id. at 777–78.

        “[E]mphatic” is how the Court later described its
rejection of the claim that aliens outside the sovereign territory
of the United States are entitled to due process rights.
Verdugo-Urquidez, 494 U.S. at 269 (citing Eisentrager, 339
U.S. at 770).         Following Eisentrager, the Court in
Verdugo-Urquidez concluded that the Fourth Amendment did
not protect nonresident aliens against unreasonable searches or
seizures conducted outside the sovereign territory of the United


an indefinite lease recognized that the lessor, the Republic of Cuba,
retained ultimate sovereignty. See Agreement Between the United
States and Cuba for the Lease of Lands for Coaling and Naval
Stations, Feb. 23, 1903, U.S.-Cuba, T.S. No. 418, art. III. The
Supreme Court recognized this in Vermilya-Brown Co. v. Connell, 335
U.S. 377, 381 (1948). See also Immigration and Nationality Act, 8
U.S.C. § 1101(a)(38). In fact, before Boumediene, it was clearly
established that “[w]ho is the sovereign, de jure or de facto, of a
territory is not a judicial, but is a political question, the determination
of which by the legislative and executive departments of any
government conclusively binds the judges . . . of that government.”
Oetjen v. Cent. Leather Co., 246 U.S. 297, 302 (1918) (quoting Jones
v. United States, 137 U.S. 202, 212 (1890)); Vermilya-Brown, 335
U.S. at 380; see also Lin v. United States, No. 08-5078, slip op. at 8–9
(D.C. Cir. April 7, 2009).
                                8

States. Id. at 274–75. The majority noted that although
American citizens abroad can invoke some constitutional
protections, id. at 270 (citing Reid v. Covert, 354 U.S. 1 (1957)
(plurality opinion)), aliens abroad are in an altogether different
situation. Id. at 271. The long line of cases dealing with
constitutional rights of both lawful resident aliens and illegal
aliens establishes “only that aliens receive constitutional
protections when they have come within the territory of the
United States and developed substantial connections with this
country.” Id. (citing Plyler v. Doe, 257 U.S. 202, 212 (1982)
(The provisions of the Fourteenth Amendment “are universal in
their application, to all persons within the territorial
jurisdiction . . . .”) (emphasis added in Verdugo-Urquidez);
Kwong Hai Chew v. Colding, 344 U.S. 590, 596 n. 5 (1953)
(“The Bill of Rights is a futile authority for the alien seeking
admission for the first time to these shores. But once an alien
lawfully enters and resides in this country he becomes invested
with the rights guaranteed by the Constitution to all people
within our borders.”) (emphasis added in Verdugo-Urquidez)).
Those cases could not help an alien who, like Verdugo-Urquidez
and plaintiffs in this case, had at no relevant time been in the
country and had “no previous significant voluntary connection
with the United States,” id.

        As Rasul I, 512 F.3d at 666, points out, the law of this
circuit also holds that the Fifth Amendment does not extend to
aliens or foreign entities without presence or property in the
United States. See People’s Mojahedin, 182 F.3d at 22; 32
County Sovereignty Comm. v. U.S. Dep’t of State, 292 F.3d 797,
799 (D.C. Cir. 2002); see also Jifry v. FAA, 370 F.3d 1174, 1182
(D.C. Cir. 2004), cert. denied, 543 U.S. 1146 (2005); Pauling,
278 F.2d at 254 n.3. We applied this line of authority to
Guantanamo during plaintiffs’ detention. In Al Odah v. United
States, 321 F.3d 1134 (D.C. Cir. 2003), we held that federal
habeas jurisdiction does not extend to Guantanamo and noted
                                  9

that “[w]e cannot see why, or how, the writ may be made
available to aliens abroad when basic constitutional protections
are not.” Id. at 1141. The Supreme Court reversed that decision
(on statutory grounds) only after plaintiffs’ release. Rasul, 542
U.S. at 483–84.

        Discounting the precedents we have just described,
plaintiffs say their position follows from the century-old Insular
Cases. A series of Supreme Court decisions from De Lima v.
Bidwell, 182 U.S. 1 (1901), to Balzac v. Porto Rico, 258 U.S.
298 (1922), extended “fundamental personal rights” to
inhabitants of the “unincorporated” U.S. territories, such as
Puerto Rico, Guam and the Philippines. See generally Dorr v.
United States, 195 U.S. 138 (1904). The United States
maintained complete sovereignty over these territories,4 and
Congress governed the territories pursuant to its Art. IV, § 3,
power to regulate “Territory or other Property belonging to the
United States.” See Verdugo-Urquidez, 494 U.S. at 268; Reid,
354 U.S. at 13 (plurality opinion); Eisentrager, 339 U.S. at 780
(distinguishing In re Yamashita, 327 U.S. 1 (1946), on the
ground of “our sovereignty at that time over these insular
possessions”). Neither factor applies to Guantanamo. The
Insular Cases therefore could not have “clearly established” that
constitutional rights extend to aliens held at Guantanamo.

        4
          When the United States acquired new territories like those
involved in the Insular Cases, either through the treaty power or the
war power, the ties to the “former sovereign [were] dissolved.” Dorr,
195 U.S. at 141 (quoting Am. Ins. Co. v. 356 Bales of Cotton, 26 U.S.
511, 542 (1828) (Marshall, C.J.)). The agreement between the United
States and Cuba expressly disavows such a dissolution of ties to Cuba:
“[T]he United States recognizes the continuance of the ultimate
sovereignty of the Republic of Cuba over the above described areas of
land and water. . . .” Agreement Between the United States and Cuba
for the Lease of Lands for Coaling and Naval Stations, Feb. 23, 1903,
U.S.-Cuba, T.S. No. 418, art. III.
                                 10

        In short, there was no authority for — and ample
authority against — plaintiffs’ asserted rights at the time of the
alleged misconduct. The defendants are therefore entitled to
qualified immunity against plaintiffs’ Bivens claims.5

        This leaves the RFRA claim in Count 7. Our vacated
opinion held as a matter of statutory interpretation that plaintiffs
were not protected “person[s]” within the meaning of RFRA, 42
U.S.C. § 2000bb-1(a). Boumediene could not possibly have
altered – retroactively – the meaning of RFRA. We will
summarize our analysis in Rasul I.

       In enacting RFRA, Congress intended to incorporate the
standard governing free exercise claims that prevailed before the
Supreme Court’s 1990 decision in Employment Division v.
Smith, 494 U.S. 872 (1990). See City of Boerne v. Flores, 521
U.S. 507, 515 (1997). The aim was to restore what, in
Congress’s view, is the free exercise right the Constitution
guaranteed — in both substance and scope. We therefore held
that the term “person” as used in RFRA should be read


        5
           There is an alternative ground for dismissing plaintiffs’
Bivens claims. As Judge Brown noted in her initial concurrence,
federal courts cannot fashion a Bivens action when “special factors”
counsel against doing so. Rasul I, 512 F.3d at 672–73 (Brown, J.,
concurring) (quoting Chappel v. Wallace, 462 U.S. 296, 298 (1983)).
The danger of obstructing U.S. national security policy is one such
factor. See Sanchez-Espinoza v. Reagan, 770 F.2d 202, 209 (D.C. Cir.
1985). Sanchez-Espinoza held that “the special needs of foreign
affairs must stay our hand in the creation of damage remedies against
military and foreign policy officials for allegedly unconstitutional
treatment of foreign subjects causing injury abroad.” Id. We see no
basis for distinguishing this case from Sanchez-Espinoza. See Rasul
I, 512 F.3d at 673 (Brown, J., concurring). Plaintiffs’ Bivens claims
are therefore foreclosed on this alternative basis, which is also
unaffected by the Supreme Court’s Boumediene decision.
                                 11

consistently with similar language in constitutional provisions,
as interpreted by the Supreme Court at the time Congress
enacted RFRA. Rasul I, 512 F.3d at 670–72. Congress
legislated against the background of precedent establishing that
nonresident aliens were not among the “person[s]” protected by
the Fifth Amendment, Eisentrager, 339 U.S. at 783, and were
not among “the people” protected by the Fourth Amendment,
Verdugo-Urquidez, 494 U.S. at 269. See also Cuban Am. Bar
Ass'n v. Christopher, 43 F.3d 1412, 1428 (11th Cir. 1995)
(Cuban and Haitian refugees at Guantanamo Bay lack First
Amendment rights). Reading RFRA in line with these
precedents, we held that plaintiffs are not protected “person[s]”
under this statute. Rasul I, 512 F.3d at 672. We reinstate that
judgment today.6

       For the foregoing reasons, we affirm the district court’s
dismissal of Counts 1, 2, 3, 4, 5 and 6 of plaintiffs’ complaint
and reverse the district court’s denial of defendants’ motion to
dismiss Count 7.
                                                     So ordered.




        6
          In the alternative, for the reasons stated in Judge Brown’s
initial concurring opinion, defendants are entitled to qualified
immunity against plaintiffs’ RFRA claim. See Rasul I, 512 F.3d at
676 & n.5. (Brown, J., concurring).
    BROWN, Circuit Judge, concurring: I join the majority
opinion in full as to the plaintiffs’ Bivens claims and to the
extent it disposes of plaintiffs’ Religious Freedom Restoration
Act (“RFRA”) claims under the doctrine of qualified
immunity. I write separately because I disagree that the term
“person” limits the scope of the RFRA.

                               I

     The majority reinstates its initial holding that plaintiffs
cannot bring a RFRA claim because they are not “person[s]”
within the meaning of that statute. See Maj. Op. 10–11
(summarizing its analysis from Rasul v. Myers, 512 F.3d 644,
668 (D.C. Cir. 2008) (Rasul I)). Yet, “[a] fundamental canon
of statutory construction is that, unless otherwise defined,
words will be interpreted as taking their ordinary,
contemporary, common meaning.” Perrin v. United States,
444 U.S. 37, 42 (1979). RFRA does not define “person,” so
we must look to the word’s ordinary meaning. There is little
mystery that a “person” is “an individual human being . . . as
distinguished from an animal or a thing.” WEBSTER’S NEW
INTERNATIONAL DICTIONARY 1686 (1981).               Unlike the
majority, I believe Congress “[did not] specifically intend[] to
vest the term ‘persons’ with a definition . . . at odds with its
plain meaning.” Rasul v. Rumsfeld, 433 F. Supp. 2d 58, 67
(D.D.C. 2006).

     The majority does not point to a single statute defining
“person” so narrowly as to exclude nonresident aliens from its
ambit, and nothing in RFRA’s history suggests Congress
focused on the term’s scope here. RFRA originally provided
that “[g]overnment shall not substantially burden a person’s
exercise of religion” unless such a burden is “the least
restrictive means of furthering [a] compelling governmental
interest.” 42 U.S.C. § 2000bb-1 (1994) (emphasis added). It
defined “exercise of religion” as “the exercise of religion
under the First Amendment to the Constitution.”            Id.
                              2
§ 2000bb-2(4) (emphasis added). The reference to the “First
Amendment” made it clear that persons who did not have
First Amendment rights were not protected by RFRA. Given
this clear textual basis, the term “person” did no work as a
limiting principle—“First Amendment” did the job.

     In the Religious Land Use and Institutionalized Persons
Act (“RLUIPA”) of 2000, Pub. L. No. 106-274, 114 Stat. 803,
Congress amended RFRA’s definition of “exercise of
religion” to cover “any exercise of religion, whether or not
compelled by, or central to, a system of religious belief,” and
removed the term “First Amendment.” See id. §§ 7(a),
8(7)(A), 114 Stat. 806, 807. This change was meant to
“clarify[ ] issues that had generated litigation under RFRA”
by providing that “[r]eligious exercise need not be
compulsory or central to the claimant’s religious belief
system.” H.R. REP. NO. 106-219, at 30 (1999); see also
Adkins v. Kaspar, 393 F.3d 559, 567–68 & n.34 (5th Cir.
2004) (citing pre-RLUIPA cases requiring “the religious
exercise burdened to be ‘central’ to the religion”). Congress
wanted to expand RFRA’s protections to a broader range of
religious practices, see Navajo Nation v. U.S. Forest Serv.,
479 F.3d 1024, 1033 (9th Cir. 2007); there is no indication it
wanted to broaden the universe of persons protected by
RFRA. However, by removing the term “First Amendment”
from RFRA, Congress inadvertently deleted the textual hook
precluding persons who did not have First Amendment rights
from asserting RFRA claims.

     The panel majority attempts to cure the problem created
by Congress’s careless amendment by constricting the
meaning of the term “person.” This boils down to a claim
that, by removing the term “First Amendment” from RFRA’s
definition of “exercise of religion,” Congress sub silentio
changed RFRA’s definition of “person.” But this transforms
                                 3
statutory interpretation into a game of whack-a-mole: a
deleted textual hook does not simply re-appear in another
statutory term.

     Finding no other support for its constricted definition of
“person,” the majority turns to decisions interpreting
constitutional provisions: Johnson v. Eisentrager, 339 U.S.
763 (1950) (Fifth Amendment), and United States v. Verdugo-
Urquidez, 494 U.S. 259 (1990) (Fourth Amendment).
Eisentrager rejected this circuit’s conclusion that the breadth
of the term “person” in the Fifth Amendment expanded the
coverage of the Due Process Clause beyond its traditional
limits. Nevertheless, nowhere in its extensive discussion did
the Court rely on the definition of “person.”1 Its holding
turned on the conventional understanding of the Fifth
Amendment, the “full text” of that Amendment, and the
foreign policy complexities of allowing aliens to assert
constitutional rights. Id. at 782–83.2 Moreover, Eisentrager
interpreted the Due Process Clause; RFRA implements the
Free Exercise Clause. The term “person” does not appear in
the Free Exercise Clause, see U.S. CONST. amend. I
(“Congress shall make no law respecting an establishment of

1
  Similarly, none of the other Fifth Amendment cases cited in the
majority’s initial opinion, Rasul I, 512 F3d at 668, rely on the
definition of “person.” See Jifry v. FAA, 370 F.3d 1174, 1182–83
(D.C. Cir. 2004) (not mentioning the term “person” in holding
nonresident aliens with insufficient contacts do not have Fifth
Amendment rights); People’s Mojahedin Org. of Iran v. U.S. Dep’t
of State, 182 F.3d 17, 22 (D.C. Cir. 1999) (same for foreign
entities).
2
  In fact, the Eisentrager Court repeatedly used the term “person” in
its common meaning. See id. at 768 n.1 (citing cases brought on
behalf of “persons,” referring to “German enemy aliens”); id. at 783
(“The Court of Appeals has cited no authority whatever for holding
that the Fifth Amendment confers rights upon all persons . . . .”).
                                 4
religion, or prohibiting the free exercise thereof . . . .”), and
thus the definition of “person” cannot be the reason aliens
held abroad do not have free exercise rights.

     Verdugo is even less helpful to the majority. Unlike
Eisentrager, Verdugo did rely on a definitional analysis,
explaining that the Fourth Amendment did not apply to
nonresident aliens outside of our borders, in part, because “the
people” referred to in the Amendment identifies a “class of
persons who are part of a national community or who have
otherwise developed sufficient connection with this country to
be considered part of that community.” 494 U.S. at 265
(emphasis added). While “the people” are merely a “class of
persons,” the relevant inquiry for RFRA purposes is “who are
‘persons’?” The answer is obvious—“persons” are individual
human beings, of whom the American people are just one
class.

                                 II

      While the majority’s approach is untenable, the plaintiffs
still do not prevail. RFRA’s proscription that “[g]overnment
shall not substantially burden a person’s exercise of religion”
and RLUIPA’s new definition of “exercise of religion” as
“any exercise of religion, whether or not compelled by, or
central to, a system of religious belief,” leave no textual basis
for prohibiting suits brought by non-resident aliens held at
Guantanamo, or foreign nationals who work for American
officials on NATO military bases, or, arguably, jihadists our
soldiers encounter on foreign battlefields.3 While “statutory
3
  The term “government” provides no limiting basis since RFRA
defines this term as including an “official (or other person acting
under color of law) of the United States, or of a covered entity.” 42
U.S.C. § 2000bb-2(1). Defendants, the Secretary of Defense and
high-ranking military officers, are unquestionably officials of the
                                  5
language represents the clearest indication of Congressional
intent,” we may go beyond the text in those “rare cases”
where a party can show that “the literal application of a
statute will produce a result demonstrably at odds with the
intentions of its drafters.” Nat’l Pub. Radio, Inc. v. FCC, 254
F.3d 226, 230 (D.C. Cir. 2001).

    The unusual drafting history of RFRA and RLUIPA
make this one of those rare cases. RFRA originally only
provided for suits for violation of First Amendment rights,
which did not include intrusions on the free exercise of those
in plaintiffs’ position. See Cuban Am. Bar Ass’n, Inc. v.
Christopher, 43 F.3d 1412, 1428 (11th Cir. 1995). There is
no doubt that RLUIPA’s drafters, in changing the definition
of “exercise of religion,” wanted to broaden the scope of the
kinds of practices protected by RFRA, not to increase the
universe of individuals protected by RFRA. See H.R. REP.
NO. 106-219, at 30; Adkins, 393 F.3d at 567–68 & n.34;
Navajo Nation, 479 F.3d at 1033. Literal application of
RFRA would force us to hold Congress’s careless drafting
inadvertently expanded the scope of RFRA plaintiffs. Such a
result is “demonstrably at odds with the intentions of
[RLUIPA’s] drafters.” See Nat’l Pub. Radio, 254 F.3d at 230.

                                  III

     Accepting plaintiffs’ argument that RFRA imports the
entire Free Exercise Clause edifice into the military detention
context would revolutionize the treatment of captured
combatants in a way Congress did not contemplate. In


United States. Moreover, as the majority points out, since
defendants are officials of the United States, it is irrelevant whether
Guantanamo Bay Naval Base is a “covered entity.” Rasul I, 512
F.3d at 667 n.19.
                              6
drafting RFRA, Congress was not focused on how to
accommodate the important values of religious toleration in
the military detention setting. If Congress had focused
specifically on this challenge, it would undoubtedly have
struck a different balance: somewhere between making
government officials’ wallets available to every detainee not
afforded the full panoply of free exercise rights and declaring
those in our custody are not “persons.” It would not have
created a RFRA-like damage remedy, but it likely would have
prohibited, subject to appropriate exceptions, unnecessarily
degrading acts of religious humiliation. It would have sought
to deter such acts not by compensating the victims, but by
punishing the perpetrators or through other administrative
measures. See, e.g., Ronald W. Reagan National Defense
Authorization Act for Fiscal Year 2005, Pub. L. No. 108-375,
§§ 1091 to 1092, 118 Stat. 1811, 2068–71 (2004) (to be
codified at 10 U.S.C. § 801 note) (creating an administrative
regime to prevent unlawful treatment of detainees); Detainee
Treatment Act of 2005, Pub. L. 109-148, § 1003(a), 119 Stat.
2739 (to be codified at 42 U.S.C. § 2000dd) (“No individual
in the custody or under the physical control of the United
States Government, regardless of nationality or physical
location, shall be subject to cruel, inhuman, or degrading
treatment or punishment.”). Judicial interpretation without
text is at best a stop-gap; at worst, a usurpation. In 2000,
when Congress amended RFRA, jihad was not a prominent
part of our vocabulary and prolonged military detentions of
alleged enemy combatants were not part of our consciousness.
They are now. Congress should revisit RFRA with these
circumstances in mind.